Citation Nr: 1760422	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss (BHL).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2012.  In December 2015, the Veteran appeared at a videoconference hearing held before the undersigned.  

In August 2016, the Board remanded this matter and a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  While pending return to the Board, in February 2017, the RO granted service connection for persistent depressive disorder (claimed as acquired psychiatric disability, to include PTSD).  To date, it does not appear as though the Veteran has disagreed with any aspect of that decision, as such, this matter is considered resolved.  See Grantham v Brown, 114 F. 3d 1156, 1158 (Fed Cir 1997).

The issue of entitlement to a total disability rating due to individual unemployability (TDIU), due to now service-connected acquired psychiatric disability was raised in a March 2016 private disability benefits questionnaire.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).











FINDING OF FACT

At its worse, the Veteran's BHL has been characterized by numeric designation "II" in the right ear and "IV" in the left ear and speech discrimination scores of 84 percent in the right ear and 80 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for BHL have not been met for any portion of the period on appeal.  38 U.S.C. § 1155 (2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in August 2016 for the purpose of securing updated VA treatment records and afford the Veteran a VA examination.  VA treatment records have been obtained and a VA examination was conducted in September 2016.  The Board finds that there was substantial compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the August 2016 Remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Laws and Regulations

Ratings for service-connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. § 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   



	(CONTINUED ON NEXT PAGE)



Merits

This is a claim for an initial compensable rating.  The pertinent period on appeal will be from the date of service connection, October 18, 2010, forward.  

Turning to the record, on VA audiological examination in February 2011 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
55 
50
LEFT
35
35
45
60
65

Puretone threshold average in the right ear was 45 and the left ear was 51. 25, rounded down to 51.  The examiner noted that the starting level for presentation for speech recognition testing was 85 dB in both ears.  Speech audiometry revealed initial speech recognition ability of 80 percent in the right ear and 68 percent in the left ear.  A modified performance intensity function was then obtained, with a starting presentation level of "40 dB re SRT."  Using the Maryland CNC word list, the level of presentation with the best performance was 79 dB in both ears.  Best speech recognition ability was 88 percent bilaterally.  Speech recognition performance was considered good in both ears.  

On examination, the Veteran reported functional impairment of increased difficulty communicating, especially in the presence of background noise.  The examiner noted that with proper amplification he could participate in daily activities without significant difficulty.

Thereafter, at his December 2015 Board videoconference, the Veteran reported worsening in symptomatology.  He also reported wearing hearing aids for meetings and at times relying on lip reading for understanding.  


On VAMC Oklahoma City audiogram consult in December 2015 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
55 
55
LEFT
35
40
45
65
55

Puretone threshold average in the right ear was 47.5, rounded up to 48, and the left ear was 51.25 rounded down to 51.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.  Functional impairment reported was difficulty hearing his wife, difficulty hearing at church, and difficulty hearing from a distance.

In August 2016, the Board remanded the claim for a new VA examination as the Veteran reported worsening in symptomatology.  The Board also directed that an addendum opinion be obtained.  Specifically, the Board noted that the February 2011 VA examination report included multiple levels of presentation for the speech recognition test but that there was no indication which score was the most appropriate for rating purposes.  Therefore, the examiner was "asked to review and interpret the February 2011 findings, and explain which performance [was] the correct one, for rating purposes, and explain why."

On VA audiological examination in September 2016 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
	60 
60
LEFT
30
40
40
65
60

Puretone threshold average in the right ear was 48.75, rounded up to 49, and the left ear was 51. 25 rounded down to 51.  The use of word discrimination scores was noted as appropriate by the examiner.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.  Functional impairment reported by the Veteran was constant difficulty following conversations.  He also reported a difficulty accepting his hearing problems, but indicated being willing to seek treatment as he was aware of his steady decline.

Per the Board remand instruction, the examiner explained that VA has an audiologic requirement of using performance intensity functioning if a speech recognition score is 92 percent or less.  Such testing was conducted on 2011 examination as the Veteran's initial scores were below 92 percent.  The 2016 examiner also clarified that the 2011 VA examiner used standard scientific calculation to reach the 79 dB presentation level.  The 79 dB presentation level was likely the most comfortable loudness level for the Veteran and therefore was where the best (most accurate) speech discrimination scores of 88 percent were found.  Finally, the examiner confirmed that the 88 percent scores were obtained using the appropriate Maryland CNC word list.

The remaining treatment medical and lay evidence of record reflects the Veteran's reports of decreased hearing, but does not include additional audiologic testing.

Review of the record does not establish that an increase rating is warranted for any portion of the appeal.  The February 2011, December 2015, and September 2016 examinations do not show exceptional patterns of hearing loss in either ear, therefore the use of 38 C.F.R. § 4.86 is not applicable.  Applying Table VI to these findings, in 2011 the Veteran was shown to have level II hearing in the right ear and level II hearing in the left ear.  In 2015, the Veteran was shown to have level II hearing in the right ear and level IV hearing in the left ear.  Finally, in 2016, the Veteran was shown to have level II hearing in the right ear and level II hearing in the left ear.  These results are equivalent to the assignment of a noncompensable rating.  See 38 C.F.R § 4.86, Table VII. 

Consideration is given to the functional effects of the Veteran's hearing, which caused him difficulty to understand spoken words.  Although the Veteran's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.8 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application does not warrant a compensable rating for his hearing loss.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial compensable rating for BHL is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


